Opinion issued June 12, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01125-CV
____________

JOHN BRODERICK AND JOHN BRODERICK D/B/A HOUSTON SHOWROOM,
Appellant

V.

DALE SWORTZ AND LOUIS SWORTZ, Appellees



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 9904148



MEMORANDUM OPINION
	Appellant has filed a motion to dismiss his appeal.  Appellant's counsel
represents that the motion is unopposed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Hedges and Nuchia.